Rombauer, P. J.
The defendants move to transfer this cause to the supreme court, because it involves the construction of the constitution of this state.
The action is one for breach of contract. The trial court sent the ease to a referee against the objections of the defendants, who at every stage of the proceedings insisted upon their constitutional right of trial by jury. Whether the action of the court in ordering a reference against the defendant’s objections was in violation of section 28 of the bill of rights, is one of the questions involved in this appeal; hence the construction of that section is necessarily involved therein.
The case is ordered to be transferred to the supreme court, and the clerk is directed to at once transmit all the papers in this cause, with a copy of this order of transfer, to that court.
All the judges concur.